Luke, J.
A. C. Wooley & Company brought suit against the City of Atlanta for $2500 damages for interference with the right of ingress and egress, by reason of filling and grading the public street in front of leased premises, occupied for business purposes, alleging, among other things, that “petitioner’s leasehold interest was greatly lessened and damaged and has depreciated in value.” Upon the authority of Pause v. Atlanta, 98 Ga. 92 (26 S. E. 489, 58 Am. St. R. 290), and of Bass v. West, 110 Ga. 698 (36 S. E. 244), the allegations of the petition were sufficient to stand the test of the *17general demurrer, and the judgment sustaining the demurrer was error. See also 13 R. C. L. 142.

Judgment reversed.


Broyles, G. J., concurs. Bloodworih, J., absent on account of illness.